70 F.3d 1260
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Duremea Ann BUGGS, Plaintiff-Appellant,v.William R. PRICE, Mental Health Facility;  S. Brown,Officer, Dorothea Dix Hospital, Defendants-Appellees.
No. 95-2088.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 16, 1995.Decided:  Nov. 27, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-95-289-5-D)
Duremea Ann Buggs, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice her 42 U.S.C. Sec. 1983 (1988) complaint.  Appellant's complaint was dismissed for failure to comply with the magistrate judge's order to amend her complaint and particularize her claims.  The district court's dismissal without prejudice is not appealable.  See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  A dismissal without prejudice could be final if "no amendment [to the complaint] could cure defects in the plaintiff's case."  Id. at 1067.  In ascertaining whether a dismissal without prejudice is reviewable in this court, the court must determine "whether the plaintiff could save his action by merely amending the complaint."  Id. at 1066-67.


2
As the magistrate judge concluded, Appellant could have amended her complaint to assert some claims.*  We therefore dismiss the appeal for lack of jurisdiction because we find the order is not appealable.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.



*
 Appellant contends that she mailed her amended complaint to the magistrate judge within the allotted time.  This is not evidenced by the record.  Because Appellant's complaint concerns conduct beginning in November 1994, we discern no potential bar to Appellant's resubmitted action under the applicable statute of limitations.  See N.C. Gen.Stat. Sec. 1-52(5) (Supp.1993)